DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

Response to Amendment
3.	Claims 1-9,11-17 and 20 are pending. 
	Claims 10 and 18-19 have been canceled.
	Claims 1,13 and 20 have been amended. 

Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1,3-6,11,13,15,16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stovall (US 9,288,165 hereinafter referred to as Stovall) in view of Parikh et al. (US 2015/0172243 hereinafter referred to as Parikh). 
	
Regarding claim 1,
Stovall teaches:
“A system for managing message emanating from an organization, said system comprising:” (Stovall col. 4 lines 52-53, A system for processing messages from one or more originators to one or more message recipients).
“an interface for electronically receiving messages from a user system associated with the organization, wherein each of said messages comprise content data” (Stovall col. 17 lines 10-23, col. 15 lines 65-67, the message originator accessing the messages on user interface of user system to process the messages. Messages contain contents). 
 “a fulfillment hub comprising formatting rules and electronic delivery subsystems, wherein said fulfilment hub is configured to convert said messages into at least two different formats in accordance with said formatting rules and electronically transmit said messages to recipient system by way of said electronic delivery subsystems” (Stovall col. 14 lines 60-67. Col. 4 lines 55-63, and Fig. 6, a messaging mechanism configured to convert the messages to preferred communication platforms based on recipients preference. Thus, the recipients preferences is a requirement to convert the message.  The messages will be formatted to desired communication platforms associated with the receipts. Recipients desired communication platforms include plurality of electronic message delivery systems including email, TEXT, FACEBOOK etc.). 
“one or more electronic storage devices comprising software instructions, which when executed, configure one or more processors to, for each respective one of the messages received at the interface:” (Stovall col. 5 lines 10-20 a processor executes computer program instructions stored in a computer readable medium to perform the disclosed functions. As discussed above, messages are received on one of the interface). 
“provide the respective ones of the messages ……..to the fulfilment system for conversion into at least two different formats in accordance with said formatting rules and transmission of said modified messages to said recipient systems by way of said electronic delivery subsystems” (Stovall col. 14 lines 60-67. Col. 4 lines 55-63, and Fig. 6, a messaging mechanism receive the messages to be converted and delivered according to preferred communication platforms based on recipients preference. Thus, there is a converter/formatter to perform the conversion.  The messages will be formatted to desired communication platforms associated with the recipients. Recipients’ desired communication platforms comprise plurality of electronic message delivery systems including email, TEXT, FACEBOOK etc.). 
Stovall does not explicitly teaches:
 “apply governance rules to the content data of the respective ones of the messages; and where a lack of compliance with the one or more said governance rule is found: generate an electronic notification indicating said lack of compliance with said one or more of said governance rules” 
 “Response Accompanying RCEreceive one or more modifications to the content data of the respective ones of the messages or the user override:”
 “prevent the respective ones of the messages from being provided to the fulfillment hub unless a user override is received is received or the content data of the respective ones of the messages as modified by the one or more modifications complies with the governance rules” 
Parikh et al. teaches: 
“apply governance rules to the content data of the respective ones of the messages; and “(Parikh [0034] [0005], analyzing the digital message to detect compliance violation from the message. Compliance is a policy or law).
“where a lack of compliance with the one or more said governance rule is found: generate an electronic notification indicating said lack of compliance with said one or more of said governance rules” (Parikh [0046] [0079] [0035], displaying flag notification to indicate a potential compliance violation is detected within the message to be transmitted.. The compliance can be imposed by a company to monitor messages. The digital messages to be monitored include email, SMS, Instant messages etc.). 
“prevent the respective ones of the messages from being provided to the fulfillment hub unless a user override is received is received or the content data of the respective ones of the messages as modified by the one or more modifications complies with the governance rules” (Parikh [0034] [0061], blocking the message from being transmitted until the detected compliance violation is corrected.  The messages are transmitted once the compliance violation is corrected). 
“Response Accompanying RCEreceive one or more modifications to the content data of the respective ones of the messages or the user override:” (Parikh [0034], correcting compliance violation digital messages until no violation is found).
“……as modified by the one or more modifications or unmodified and associated with the user override..” (Parikh [0034], correcting compliance violation digital messages until no violation is found).
Both Stovall and Parikh teaches message delivery system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall to include flag notification when a compliance violation is detected in messages, and to block them from transmission as disclosed by Parikh, such inclusion is efficient to prevent non-compliant digital messages from being transmitted (Parikh [0005]). 

Regarding claim 13,
Stovall teaches:
“A method for managing messages emanating from an organization, said method comprising the steps of: electronically receiving, from a user system associated with the organization, a proposed message comprising content data” (Stovall col. 17 lines 10-23, col. 15 lines 65-67, accessing messages on a user interface of user system to process the messages. Messages contain contents). 
“converting the proposed message …………into at least two different message formats in accordance with formatting rules, wherein at least some of the formatting rules are specific to individual ones of the at least two different message formats; and transmitting the converted message to a number of recipient systems.” (Stovall col. 14 lines 60-67. Col. 4 lines 55-63, and Fig. 6, converting and delivering messages according to preferred communication platforms based on recipients preference.  The messages will be formatted to desired communication platforms associated with the recipients. Recipients’ desired communication platforms comprise plurality of electronic message delivery systems including email, TEXT, FACEBOOK etc.). 
Stovall does not teaches: 
“applying at least one governance rule to the content data; determining a lack of compliance with the at least one governance rule; generating an electronic notification indicating said lack of compliance with said at least one governance rule; temporarily preventing the proposed messages from being transmitted to the number of recipient systems; receiving one or more modifications to the content data of the proposed message placing the content data of the proposed message in compliance with said at least one governance rule; reapplying the at least one governance rule to the content data of the proposed message as modified by the one or more modifications;  determining that the content data of the proposed message as modified by the one or more modifications complies with the at least one governance rule, wherein the temporary prevention of the proposed message from being transmitted is continued until the determination is made that the content data of the proposed message as modified by  the one or more modification complies with the at a least one governance rule”
Parikh teaches: 
“applying at least one governance rule to the content data; determining a lack of compliance with the at least one governance rule” (Parikh [0034] [0005], analyzing the digital message and detecting compliance violation from the message. Compliance is a policy or law).
“generating an electronic notification indicating said lack of compliance with said at least one governance rule” (Parikh [0046] [0079] [0035], displaying flag notification to indicate a potential compliance violation is detected within the message intended to be transmitted. The compliance can be imposed by a company to monito messages. The digital messages to be monitored include email, SMS, Instant messages etc.). 
“temporarily preventing the proposed messages from being transmitted to the number of recipient systems” (Parikh [0034] [0027], blocking the message from being transmitted until the compliance violation is corrected. Non-compliant messages will not be transmitted to receiving end systems). 
“receiving one or more modifications to the content data of the proposed message placing the content data of the proposed message in compliance with said at least one governance rule” (Parikh [0034], correcting compliance violation digital messages until no violation is found. The process loops back to monitor the message until the message is ready to be sent with no violation).
“reapplying the at least one governance rule to the content data of the proposed message as modified by the one or more modifications; determining that the content data of the proposed message as modified by the one or more modifications complies with the at least one governance rule” (Parikh [0034] and Fig. 1, messages are repeatedly checked until the violation is fixed. The process loops back to monitor the message until the message is ready to be sent with no violation).
“wherein the temporary prevention of the proposed message from being transmitted is continued until the determination is made that the content data of the proposed message as modified by the one or more modification complies with the at a least one governance rule” (Parikh [0034], the messages won’t be ready for transmission until no compliance violations are fixed.  
“………..as modified by the one or more modifications…..” (Parikh [0034], all messages violating compliance will be corrected). 
Both Stovall and Parikh teaches message delivery system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall to include flag notification when a compliance violation is detected in messages, and to block them from transmission as disclosed by Parikh, such inclusion is efficient to prevent non-compliant digital messages from being transmitted (Parikh [005]). 

Regarding claim 20,
“A method for managing messages emanating from an organization, said method comprising the steps of: (Stovall col. 4 lines 52-53, A system for processing messages from one or more Originators to one or more message recipients).
“electronically receiving messages at one or more message management computers, from at least one user messaging system associated with the organization, for proposed delivery of said messages to recipient systems; (Stovall col. 17 lines 10-23, the message originator accessing the messages on user interface of user system to send the messages to recipients). 
“applying formatting rules to said messages to transform said messages into formatted messages, wherein at least some of the formatting rules are specific to formats of the messages; and transmitting said formatted messages to at least one recipient system” (Stovall col. 14 lines 60-67. Col. 4 lines 55-63, and Fig. 6, converting and delivering messages according to preferred communication platforms based on recipients preference.  The messages will be formatted to desired communication platforms. Recipients’ desired communication platforms comprise plurality of electronic message delivery systems including email, TEXT, FACEBOOK etc.). 
Stovall does not teaches:
“applying governance rules in association with the message management computers to the content data of the messages” 
“determining, for each respective one of said proposed messages, either compliance with all of said governance rules or a lack of compliance with at least one of said governance rules” 
“generating, for at least one of said messages which said lack of compliance with at least one of said governance rules is found, an electronic notification indicating lack of compliance;” 
“preventing transmission of said at least one of said messages for which the lack of compliance with at least one of said governance rules is found, until Page 8 of 13App. No. 17/222,479 Response Accompanying RCEuser override is received said at least one of said messages
Parikh teaches: 
“applying governance rules in association with the message management computers to the content data of the messages” (Parikh [0034] [0005], analyzing the digital message to detect compliance violation from the message. Compliance is a policy or law).
“determining, for each respective one of said proposed messages, either compliance with all of said governance rules or a lack of compliance with at least one of said governance rules” (Parikh [0034], detecting compliance violation form the digital messages). 
“generating, for at least one of said messages which said lack of compliance with at least one of said governance rules is found, an electronic notification indicating lack of compliance” (Parikh [0046] [0079] [0035], displaying flag notification to indicate a potential compliance violation is detected within the message to be transmitted.. The compliance can be imposed by a company to monito messages. The digital messages to be monitored include email, SMS, Instant messages etc.). 
“preventing transmission of said at least one of said messages for which the lack of compliance with at least one of said governance rules is found, until Page 8 of 13App. No. 17/222,479 Response Accompanying RCEuser override is received said at least one of said messages” (Parikh [0034] [0027], blocking the message from being transmitted until the compliance violation is corrected by a user. Non-compliant messages will not be transmitted to receiving end systems). 
Both Stovall and Parikh teaches message delivery system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall to include flag notification when a compliance violation is detected in messages, and to block them from transmission as disclosed by Parikh, such inclusion is efficient to prevent non-compliant digital messages from transmission (Parikh [005]). 

Regarding claim 3, the combination of Stovall and Parikh teaches all the limitations of claim 1.
Stovall does not teach:
“further comprising: one or more databases storing said governance rules, wherein at least some of said governance rules are specific to certain of said formats”
Parikh teaches:
“further comprising: one or more databases storing said governance rules, wherein at least some of said governance rules are specific to certain of said formats” (Parikh [0039] [0026] [0035], compliance database comprising predetermined compliance requirements to detect compliance violation laws or policies. The compliance policy is applicable to written communication format. The compliance policy also applicable to audio communication format). 
Both Stovall and Parikh teaches message delivery system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall to include various compliance policies based on communication formats as disclosed by Parikh, apply various compliance policy across to in various digital communication formats as disclosed by Parikh, such inclusion is efficient to monitor digital messages across various messaging platforms (Parikh [0035]).

Regarding claim 4, the combination of Stovall and Parikh teaches all the limitations of claim 1.
Stovall does not teach:
“further comprising: Page 3 of 13App. No. 17/222,479 Response Accompanying RCE additional software instructions stored at said one or more electronic storage devices, which when executed, configure said one or more processors to cause said electronic notification of said lack of compliance to be generated at the user system.”
Parikh teaches:
  “further comprising: Page 3 of 13App. No. 17/222,479 Response Accompanying RCE additional software instructions stored at said one or more electronic storage devices, which when executed, configure said one or more processors to cause said electronic notification of said lack of compliance to be generated at the user system.” (Parikh [0035] [0094], modules to carried out the disclosed functions. Highlighted flagged text on the user system when the compliance violation detected from the message to be transmitted. See Figs 15 and 16 for additional details).
Both Stovall and Parikh teaches message delivery system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall to include a feature that display flagged message notification to the user when violation is detected as disclosed by Parikh, such feature enables a user to edit message in real-time when compliance violation is detected (Parikh [0095]). 

Regarding claim 5, the combination of Stovall and Parikh teaches all the limitations of claim 4. 
Stovall does not teach:
“further comprising: additional software instructions stored at said one or more electronic storage devices, which when executed, configure said one or more processors to receive said one or more modifications to said respective ones of said messages from said user system.”
Parikh teaches:
“further comprising: additional software instructions stored at said one or more electronic storage devices, which when executed, configure said one or more processors to receive said one or more modifications to said respective ones of said messages from said user system.” (Parikh [0035] [0095], modules to carried out the disclosed functions. Receiving user’s correction on the user system to correct the detected compliance violation. See Figs 15 and 16 for additional details).
Both Stovall and Parikh teaches message delivery system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall to include a feature that display flagged message notification to the user when violation is detected as disclosed by Parikh, such feature enables a user to edit message in real-time when compliance violation is detected (Parikh [0095]). 

Regarding claim 6, the combination of Stovall and Parikh teaches all the limitations of claim 4.
Stovall teaches: 
“a message archive; and additional software instructions stored at said one or more electronic storage devices, which when executed, configure said one or more processors to store at least the content data for each of the messages provided to the fulfilment system at the message archive” (Stovall Fig. 4, the messaging mechanism has a message queue for storing the plurality of messages). 

Regarding claim 11, the combination of Stovall and Parikh teaches all the limitations of claim 4.
Stovall teaches:
“wherein: said at least two formats are selected from the group consisting of: web content format, mobile device format, social media post format, voice communication systems format, postal mail format, email format, fax format, customer resource management system format, and fax communication system format.” (Fig. 4A, col. 14 lines 28-31, col. 9 lines 31-35, Plurality message delivery formats including, email, text, cellphone, landline format, Facebook etc. hard copy message format for postal service. Fax machine format for fax transmission). 

Regarding claim 15, the combination of Stovall and Parikh teaches all the limitations of claim 13.  
Stovall does not teach:
“wherein: said electronic notification is generated at said user system; and said one or more modifications are received from said user system.”
Parikh teaches:
“wherein: said electronic notification is generated at said user system; and said one or more modifications are received from said user system.” (Parikh [0094] [0095], Highlighted flagged text on the user system when the compliance violation detected from the message intended to be transmitted. See Figs 15 and 16 for additional details. Receiving user’s correction on the user system to correct the detected compliance violation. See Figs 15 and 16 for additional details).
Both Stovall and Parikh teaches message delivery system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall to include a feature that display flagged message notification to the user when violation is detected as disclosed by Parikh, such feature enables a user to edit message in real-time when compliance violation is detected (Parikh [0095]). 

Regarding claim 16, the combination of Stovall and Parikh teaches all the limitations of claim 13.  
Stovall teaches:
“further comprising the steps of: storing at least the content data for the proposed message ….. at an archive” (Stovall Fig. 4, the messaging mechanism has a message queue for storing the plurality of messages). 
Stovall does not teach:
“….as modified by the one or more modifications.” (Parikh [0034], correcting digital messages when compliance violation is found).
Both Stovall and Parikh teaches message delivery system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall to include flag notification when a compliance violation is detected in messages, and to block them from transmission as disclosed by Parikh, such inclusion is efficient to prevent non-compliant digital messages from being transmitted (Parikh [0005]). 

7.	Claims 2,12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stovall (US 9,288,165 hereinafter referred to as Stovall) in view of Parikh et al. (US 2015/0172243 hereinafter referred to as Parikh), and further in view of Phelan et al. (US 2012/0191546 hereinafter referred to as Phelan).

Regarding claims 2 and 14, the combination of Stovall and Parikh teaches all the limitations of claims 1 and 13. 
Stovall and Parikh do not teach:
 “further comprising: additional software instructions stored at said one or more electronic storage devices, which when executed configure said one or more processors to generate a template based on one or more characteristics of the respective ones of the messages; and populate said template with the content data for the respective ones of the messages” 
Phelan teaches:
“further comprising: additional software instructions stored at said one or more electronic storage devices, which when executed configure said one or more processors to generate a template based on one or more characteristics of the respective ones of the messages; and populate said template with the content data for the respective ones of the messages” (Phelan [0017][0093], a computerized email messaging system with a processor for executing program code to provide email strategy template with predefined several components that helps  to send  email message to subscribers. The email strategy template can be constructed to include predefined segments associated with previously used email messages). 
Because Stovall, Parikh and Phelan teaches plurality of message processing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall and Parikh to include a predefined email strategy template for email marketing as disclosed by Phelan, such inclusions improve to implement successful automated email marketing operation by reducing time and resources (Phelan [0014]). 

Regarding claim 12, the combination of Stovall and Parikh teaches all the limitations of claim1.
Stovall and Parikh do not teach:
 “wherein: the governance rules comprise a rule which permits sending of said messages in a mobile device format only during one or more time periods associated with normal business hours” 
Phelan teaches:
“wherein: the governance rules comprise a rule which permits sending of said messages in a mobile device format only during one or more time periods associated with normal business hours” (Phelan claim 6, sending marketing email based on sending rule associated with day of week, time of day, and day of the month. Thus, desired time of the day can be configured for sending the email message). 
Because Stovall, Parikh and Phelan teaches processing plurality of messages, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall and Parikh to include a delivery schedule feature for sending email marketing as disclosed by Phelan, such inclusion enhance the efficiency of email marketing strategy by sending the email to appropriate target at the appropriate time (Phelan [0015]). 

8.	Claims 7,8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stovall (US 9,288,165 hereinafter referred to as Stovall), in view of Parikh et al. (US 2015/0172243 hereinafter referred to as Parikh), and further in view Bird et al. (US 2008/0278740, hereinafter referred to as Bird). 

Regarding claims 7 and 17, the combination of Stovall and Parikh teaches all the limitations of claims 1 and 16.
Stovall and Parikh do not teach
 “further comprising: a business rules database storing one or more business rules; and a message analytics engine comprising software instructions, which when executed, configures the message analytics engine to analyze the content data stored at said message archive and generate an electronic alert where content data is found which violates said one or more business rules stored at said business rules database.
Bird teaches:
“further comprising: a business rules database storing one or more business rules; and a message analytics engine comprising software instructions, which when executed, configures the message analytics engine to analyze the content data stored at said message archive and generate an electronic alert where content data is found which violates said one or more business rules stored at said business rules database” (Bird [0143][0125][0089], detecting message transmission failure associated with the message’s delivery media type in order to select a different media type or retransmission. The media types are stored in a table as recipients’ preference rules associated with plurality of media types for delivering the message. The occurrence of message failure detected based a report). 
Because Stovall and Parikh teaches plurality of message processing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall and Parikh to include recipients preference rule for message delivery as disclosed by Bird, such inclusion is helpful to deliver the message via different recipients’ preferred media delivery type when delivery failure is detected (Bird [0176]). 

Regarding claim 8, the combination of Stovall and Parikh teaches all the limitations of claim 7. 
Stovall and Parikh do not teach:
“Wherein: said one or more business rules comprise communication preferences provided by said at least one recipient system”
Bird teaches:
 “Wherein: said one or more business rules comprise communication preferences provided by said at least one recipient system” (Bird [0125], the preference rules are recipient’s message delivery media types (e.g., FAX, SMS Email etc.)).
Because Stovall, Parikh, and Bird teaches plurality of message processing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall and Parikh to include recipients preference rule for message delivery as disclosed by Bird, such inclusion is helpful to deliver the messages via different recipients’ preferred media delivery types when delivery failure is detected (Bird [0176]). 

Regarding claim 17, the combination of Stovall and Parikh teaches all the limitations of claim 16.
Stovall and Parikh do not teach
“further comprising the steps of: Page 7 of 13App. No. 17/222,479 Response Accompanying RCE analyzing the content data stored at said archive; and generating an electronic alert where the content data stored at the archive is found to violate one or more business rules, wherein said one or more business rules comprise communication preferences provided by one or more of the number of recipient systems.”
Bird teaches:
“further comprising the steps of: Page 7 of 13App. No. 17/222,479 Response Accompanying RCEanalyzing the content data stored at said archive; and generating an electronic alert where the content data stored at the archive is found to violate one or more business rules, wherein said one or more business rules comprise communication preferences provided by one or more of the number of recipient systems.” (Bird [0143] [0125] [0089], detecting message transmission failure associated with the message’s delivery media type in order to select a different media type or retransmission. The media types are stored in a table as recipients’ preference rules associated with plurality of media types for delivering the message. The occurrence of message failure detected based a report). 
Because Stovall and Parikh teaches plurality of message processing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall and Parikh to include recipients preference rule for message delivery as disclosed by Bird, such inclusion is helpful to deliver the message via different recipients’ preferred media delivery type when delivery failure is detected (Bird [0176]). 

9.	Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Stovall (US 9,288,165 hereinafter referred to as Stovall), in view of Parikh et al. (US 2015/0172243 hereinafter referred to as Parikh), in view Bird et al. (US 2008/0278740, hereinafter referred to as Bird), and further in view of George et al. (US 2014/0180788 hereinafter referred to as George). 

Regarding claim 9, the combination of Stovall, Bird and Parikh teaches all the limitations of claim 6. 
Stovall teaches:
“…. delivery costs,…” (Stovall col. 26 lines 25-30, considering delivery cost associated with sending messages).
Stovall, Bird and Parikh do not teach:
“further comprising: a message analytics engine comprising software instructions, which when executed, configure the message analytics engine to analyze contact history of the content data of the messages stored at said message archive and produce message data Via EFS-WebDate of Deposit: 4/5/2021 Inventor: Jeff FehlingDocket No.: HUM2027-235D Title: Enterprise Message Management System and Method Page 27 of 31representing effectiveness, response rates, delivery costs, and recipient satisfaction for said content data of said messages stored at said message archive”
George teaches:
“further comprising: a message analytics engine comprising software instructions, which when executed, configure the message analytics engine to analyze contact history of the content data of the messages stored at said message archive and produce message data Via EFS-WebDate of Deposit: 4/5/2021 Inventor: Jeff FehlingDocket No.: HUM2027-235D Title: Enterprise Message Management System and Method Page 27 of 31representing effectiveness, response rates, …….and recipient satisfaction for said content data of said messages stored at said message archive” (George [0053][0054][00124], teaches  monitoring and analyzing, status, progress, and results of  posted marketing campaign to measure engagement level and success of other campaign. The monitoring tool configured to monitor posted contents associated with posted marketing campaign across different social media platforms as discussed with details with respect to Figs. 3, 4, and 5. George further teaches performing analysis on published campaign messages based on monitoring user responses for delivered message).
Because Stovall, Parikh, Bird and George teaches plurality of message processing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Stovall, Parikh and Bird to perform analysis regarding published campaign messages across social medial platforms as disclosed by George, such feature improves marketing strategies based the analysis (George [0151]).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2456                                                                                                                                                                                            
/HANNAH S WANG/            Primary Examiner, Art Unit 2456